Exhibit FORM OF SHARE APPRECIATION RIGHTS AGREEMENT [Employee Name] [Address] [City, State, Zip] RE:Grant of Share Appreciation Rights Dear [Name of Employee]: Vail Resorts, Inc. (the “Company”) is pleased to confirm that you were granted an award of Share Appreciation Rights on [date] (the “Grant Date”) on the terms set forth herein and pursuant to the Company’s Amended and Restated 2002 Long Term Incentive and Share Award Plan (the “Plan”), the terms of which are incorporated herein by reference. Capitalized terms used and not defined herein have the meanings set forth in the Plan. 1.
